Citation Nr: 0214835	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-08 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an effective date earlier than June 25, 1999, 
for a grant of service connection for irritable bowel 
syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty form February 1991 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claim of 
entitlement to service connection for irritable bowel 
syndrome.  During the course of this appeal, the veteran was 
granted service connection for this condition at a 30 percent 
evaluation; however, the veteran continues to disagree with 
the effective date assigned.  

The veteran currently lives overseas and the Washington, 
D.C., RO has jurisdiction of the claim.


FINDINGS OF FACT

1. Service connection for a stomach condition was denied by 
rating action of August 1995.  It was noted that he had an 
intolerance to lactose and fatty food.  This was the only 
gastrointestinal pathology found on recent examination.  
He was notified and did not appeal.

2. The veteran's claim for service connection for irritable 
bowel syndrome was received at the RO on June 25, 1999.

3. The veteran was granted service connection for irritable 
bowel syndrome from June 25, 1999, the date of receipt of 
the veteran's claim.





CONCLUSION OF LAW

The criteria for an effective date earlier than June 25, 
1999, for a grant of service connection for irritable bowel 
syndrome are not met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.1(r), 3.155, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1999 rating 
action, and were provided a Statement of the Case dated April 
2000.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, even without specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.


Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  The statutory provision 
is implemented by regulation which provides that the 
effective date for an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

Moreover, as specifically provided in 38 U.S.C.A. § 
5110(b)(1) (West 1991), the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or the release if application 
therefor is received within one year from such date of 
discharge or release.  See 38 C.F.R. § 3.4(b)(1) (2001) 
(defining "disability compensation" as basic entitlement 
for a veteran who is disabled as a result of a disease or 
injury incurred or aggravated in line of duty in active 
service).  Otherwise the effective date is the date of the 
receipt of the claim.

A claim may be either a formal or informal written 
communication requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified.  38 C.F.R. § 3.155.

The veteran initially applied for service connection for a 
stomach condition in February 1995, the same month the 
veteran was discharged from active duty.  A rating decision 
dated August 1995 denied service for food intolerance 
(claimed as a stomach condition) because the RO found that 
the conditions listed on the veteran's previous examination 
of intolerance to lactose and fatty foods would be 
constitutional or developmental disabilities, for which 
service connection cannot be granted.  The veteran did not 
appeal this decision, and has not alleged that it contains 
clear and unmistakable error.  As the veteran did not appeal 
this decision, it became final.  This was the finding of a VA 
examination.  Irritable bowel syndrome was not shown at that 
time.

In June 1999, the veteran claimed service connection for 
irritable bowel syndrome.  Based upon the receipt of 
additional evidence, the veteran was granted service 
connection for irritable bowel syndrome at a 10 percent 
evaluation, effective June 25, 1999, the date of receipt of 
the veteran's claim.  During the course of this appeal, the 
veteran's evaluation was increased to 30 percent effective 
June 25, 1999.

Taking into account all relevant evidence, the Board finds 
that the veteran was properly awarded an effective date of 
June 25, 1999, for the grant of service connection for 
irritable bowel syndrome.  In this regard, the Board notes 
that the veteran was granted service connection as of June 
25, 1999, the earliest possible legal date, since the 
effective date must be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  Although 
the veteran appears to be arguing that he should be entitled 
to service connection from the time of his previous claim, 
dated February 1995, the Board again notes that the August 
1995 decision which arose from that previous claim, and which 
denied service connection for food intolerance, claimed as a 
stomach condition, was not appealed by the veteran, and as 
such, became final several years before the veteran initiated 
this new claim in June 1999.  Further, irritable syndrome was 
not noted at that time.  This June 1999 claim can be 
considered either a new claim, or a reopened claim, for 
either of which the effective date is the date of the receipt 
of claim or the date entitlement arose, whichever is later, 
and therefore June 25, 1999 is the earliest possible date of 
service connection.

Again, the Board notes that the law is quite clear in this 
matter, and without any evidence presented to indicate that 
the veteran's claim was submitted to the RO any earlier than 
June 25, 1999, the veteran cannot, as a matter of law, be 
granted an effective date any earlier than that date.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

	
ORDER

Entitlement to an effective date earlier than June 25, 1999, 
for a grant of service connection for irritable bowel 
syndrome, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

